Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 & 4-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method, system, and non-transitory computer-readable memory having stored thereon instructions for capturing and/or displaying images including an image captured by a visible light camera, an image captured by a thermal camera, or a blended imaged based on the images captured by the visible light and thermal cameras.
Prior art was found for the claims as follows: 
Wagner (US 8,374,438 B1) (hereinafter Wagner)
Tallman (US 2008/0144905 A1) (hereinafter Tallman)
Toebes et al. (US 7,196,805 B1) (hereinafter Toebes)
Park (US 2012/0062766 A1) (hereinafter Park)
Menon (US 2015/0026719 A1) (hereinafter Menon)
Schmidt et al. (US 2014/0267353 A1) (hereinafter Schmidt)
Perrella (US 7,096,038 B1) (hereinafter Perrella)
Johnson et al. (US 2008/0099678 A1) (hereinafter Johnson)
Kyle et al. (US 2011/0040191 A1) (hereinafter Kyle)
Teich (US 2016/0100764 A1) (hereinafter Teich)
Kahn et al. (US 2002/0140822 A1) (hereinafter Kahn)
Webb et al. (US 2006/0114531 A1) (hereinafter Webb)
Li et al. (US 2018/0260793 A1) (hereinafter Li)

Regarding claim 1, and similarly claims 18-19, Wagner discloses a method comprising:
generating, by one or more processors, a first, image file representing a thermal image captured by a thermal camera operatively coupled to the one or more processors; 
generating, by the one or more processors, a second image file representing a visible light image captured by a visible light camera operatively coupled to the one or more processors:
generating, by the one or more processors, a first blended image based on the thermal image, the visible light image, and one or more user-selectable display settings;
displaying, on a display operatively coupled to the one or more processors, the first blended image according to the one or more user-selectable display settings; and
transmitting, by the one or more processors via a network interface to a server, an image file upload, wherein the image file upload includes: (i) the first image file and (ii) the second image file, whereby the server can generate a second blended image based on the thermal image and the visible light image.
Next, Tallman teaches one or more user-selectable display settings;
displaying, on a display operatively coupled to the one or more processors, the first blended image according to the one or more user-selectable display settings; and

Then, Park teaches of generating, by the one or more processors, a tag file including a tag pertaining to both the first, image file and the second image file, and transmitting, by the one or more processors via a network interface to a server, an image file upload, wherein the image file upload includes: (iv) the tag file.
Finally, Li and Webb teach wherein the tag pertaining to the second image file includes one or more tags corresponding to at least a portion of a vehicle identifier [Li, Paragraphs [0061] & [0239], Images are tagged with metadata including vehicle make, model, and year, as vehicle identifiers; Webb, Paragraph [0114], vehicle identification information associated with vehicle image data can be formatted into a report]
	However, neither Wagner, Tallman, Park, Li, nor Webb teach or suggest wherein the tag pertaining to both the first image tile and the second image file includes one or more tags corresponding to at least a portion of a vehicle identifier.

Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art. Furthermore, in consideration of Applicant's arguments as 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL CHANG/Examiner, Art Unit 2487